Citation Nr: 0816905	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  96-27 608	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by trouble sleeping.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbosacral strain.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985, and from November 1986 to January 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for a sleep 
disorder.  In that same decision, the RO granted service 
connection for a lumbosacral strain and assigned a 10 percent 
rating.  He appealed requesting a higher initial rating.  In 
November 1999, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

In November 1999, the Board remanded the claim for a higher 
rating for a lumbosacral strain for additional development.  
In a December 2002 decision, the Board denied a higher rating 
for a lumbosacral strain and service connection for a sleep 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In May 2003, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court remand these issues 
for further development and readjudication.  The Court 
granted the joint motion in a May 2003 order and returned the 
case to the Board for compliance with the directives 
specified.  Pursuant to those directives, the Board remanded 
the claims in July 2003 and November 2004.  

In April 2005, the Board issued another decision denying 
service connection for a sleep disorder and remanding the 
claim for a higher rating for a lumbosacral strain for 
additional development.  Later that month, the veteran 
submitted a letter requesting that "the case of lumbosacral 
strain be set aside at this time."  In a December 2006 
rating decision, the RO interpreted this statement as a 
withdrawal of the claim from appellate consideration.  See 38 
C.F.R. § 20.204(c) (2007).  The RO then considered the issue 
as a new claim and denied an increased rating.  In his April 
2008 Written Brief Presentation, his representative argued 
that the veteran meant for the claim to placed "on a 
backburner" but not withdrawn from appellate consideration.

Arguably the veteran's April 2005 statement could be 
interpreted as a withdrawal of his appeal as it pertained to 
the issue of a higher rating for lumbosacral strain, but his 
actual intent was unclear.  Unfortunately, the RO did not 
seek clarification from him, but instead proceeded to 
schedule him for a VA examination in October 2005, pursuant 
to the Board's remand directives.  In a November 2005 letter, 
he stated he wanted the RO to address his back disability 
(among other disabilities).  In July 2006, he filed a brief 
with the Court indicating he was appealing the initial rating 
of 10 percent for a lumbosacral strain.  Given these 
subsequent statements and the fact that he has pursued the 
appeal of this claim continuously for over 13 years, the 
Board does not find that his April 2005 statement was 
intended as a withdrawal of this claim from appellate 
consideration.

The veteran appealed the Board's April 2005 decision to the 
Court.  In a September 2007 decision, the Court remanded the 
claim for service connection for a sleep disorder to the 
Board for compliance with the directives specified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Court's September 2007 decision, the claim 
for service connection for a sleep disorder must be remanded 
for a VA examination and opinion.  The record indicates that 
at the veteran's October 1993 separation physical 
examination, he reported he had trouble sleeping secondary to 
coughing.  Later records indicate he was diagnosed with sleep 
apnea and a private physician indicated it was possible that 
this disability began during military service.  Because the 
record indicates his current sleep disorder may be associated 
with active service, a VA examination and opinion are needed 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In April 2008, the Board received additional evidence that 
was not initially considered by the agency of original 
jurisdiction (AOJ).  This evidence includes VA treatment 
records dated through January 2008 relating to the veteran's 
sleep disorder and lumbosacral strain.  In the 90-Day Letter 
Response Form, he indicated he wanted the case remanded to 
the AOJ for review of this evidence.  Because he has not 
waived initial consideration of this pertinent evidence by 
the AOJ, a remand is required.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the claims file contains 
copies of up-to-date VA or private 
treatment records pertaining to the 
disabilities at issue.

2.  Schedule the veteran for an 
examination to determine whether his 
current sleep disorder was incurred in 
service.  The examiner should review the 
claims folder.  The examiner is advised, 
however, that the veteran is competent to 
report in-service symptoms or injuries, a 
continuity of symptomatology since 
service, and current symptoms.  After the 
examination, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current sleep disorder had 
its onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should provide a rationale 
for the opinion.

3.  Readjudicate the veteran's claims in 
light of the additional evidence received 
from him in April 2008.  If the claims are 
not granted to his satisfaction, prepare 
another supplemental statement of the case 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



